DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 8/10/2020 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 20150234070 A1)[hereinafter “Xu”].
Regarding Claims 1, 19, and 20, Xu discloses a method (and corresponding apparatus, processing unit, computer readable medium, and program code) [See Fig. 1] Paragraph [0014] – “FIG. 5 depicts visual representations of the algorithm steps set forth in FIG. 4”], comprising:
computing an iso-surface for an iso-value from a three-dimensional stratigraphic function for a volume of interest in the subsurface formation [See the 2D slice and corresponding fault of the 3D seismic data of Paragraphs [0031]-[0032] and the discussion of their usage in Paragraph [0037].];
computing first and second strike traces following a topography of the computed iso-surface on respective first and second sides of a fault in the volume of interest, wherein the first and the second strike traces are substantially parallel to and offset from the fault [Paragraph [0034] – “Turning briefly to FIG. 3, an example of a slice and fault is depicted to illustrate certain aspects of the present concepts and to facilitate discussion of the present approach. In the depicted example, a two-dimensional (2D) slice 70 is depicted that is an inline or crossline slice from a large seismic volume 72. A fault 74 is depicted within the slice 70 which separates two sides (i.e., the hanging wall and the foot wall) of the geological formation. The two sides of the fault are separated by a dead zone 76. The extent of the regions on each side are referred to as swaths.”];
extracting seismic data along the first and second strike traces [Paragraph [0034] – “The top figure in FIG. 3 shows both swaths (i.e., left aligned swath 80 and right aligned swath 82) side by side.”];
correlating the extracted seismic data along the first and second strike traces [Paragraph [0034] – “Similarly, an estimate of the matching error 85 may be plotted that conveys a visual representation of the mismatch between the left and right swaths 80, 82. … Fault displacement is defined as the offset (i.e., fault throw) that is needed to align one side of the fault with the other side.”]; and
computing a fault displacement vector for the fault from the correlated extracted seismic data along the first and second strike traces [See Fig. 4 and Paragraph [0046] – “For the slice 70 in question, the computer-assisted fault interpretation algorithm may next (step 160) refine the fault position within the slice 70 (depicted by curve 162). In addition, the respective displacements 164 may be determined based upon the hanging wall and foot wall determined for this refined fault position within the slice 70.”Paragraph [0050] – “In addition, the cost function (as discussed in greater detail below) represents the degree of uncertainty of fit and of stratigraphic similarity across the fault 74. This can be displayed as a heat map 186 of the normalized matching error on the fault surface, as shown in FIG. 10. Using these or other displayed products of the computer-assisted fault interpretation algorithm, a reviewer can validate the results at step 172. If an error is identified on a slice (i.e., slice 70), the reviewer can cause the algorithm to re-compute the fault by providing a new hypothesis of fault location and displacement (i.e., new or additional user guidance or hints).”Paragraph [0050] – “In another validation view shown in FIG. 8, one component of the displacement vectors generated as part of the model fitting process for the fault surface (discussed in greater detail below) may be visualized as a color coded heat map 182. The XYZ components of the displacement vectors may be stored as three heat maps.”].

Regarding Claim 2, Xu discloses that computing the fault displacement vector comprises computing a strike-slip vector [Paragraph [0043] – “The displacement of the fault at any point on the fault curve may be determined from the intersection of the spline fit with the dense computed displacements. The respective displacements are depicted visually in FIG. 5 by lines 132 on either side of the refined fault curve 134.”].

Regarding Claim 5, Xu discloses that the iso-value is a first iso-value that only covers a portion of a vertical extent of the fault [See the 2D slice of the 3D seismic data of Paragraphs [0031]-[0032] and the discussion of their usage in Paragraph [0037].], the method further comprising:
computing a plurality of iso-surfaces for a plurality of iso-values from the three-dimensional stratigraphic function that substantially cover a remaining portion of the vertical extent of the fault [Paragraph [0049] – “If a determination is made (decision block 170) that a refined fault position has been determined for all 2D slices (i.e., all 2D slices within the volume have been processed), the algorithm may proceed to a quality control step 172. If not, the process may iterate, returning to step 140 to re-fit the fault surface 142 and proceeding to process any 2D slices 70 for which the fault position has not been determined.”];
computing pluralities of first and second strike traces following topographies of the plurality of computed iso-surfaces [Paragraph [0034] – “Turning briefly to FIG. 3, an example of a slice and fault is depicted to illustrate certain aspects of the present concepts and to facilitate discussion of the present approach. In the depicted example, a two-dimensional (2D) slice 70 is depicted that is an inline or crossline slice from a large seismic volume 72. A fault 74 is depicted within the slice 70 which separates two sides (i.e., the hanging wall and the foot wall) of the geological formation. The two sides of the fault are separated by a dead zone 76. The extent of the regions on each side are referred to as swaths.”];
extracting seismic data along the pluralities of first and second strike traces [Paragraph [0034] – “The top figure in FIG. 3 shows both swaths (i.e., left aligned swath 80 and right aligned swath 82) side by side.”];
correlating the extracted seismic data along the pluralities of first and second strike traces [Paragraph [0034] – “Similarly, an estimate of the matching error 85 may be plotted that conveys a visual representation of the mismatch between the left and right swaths 80, 82. … Fault displacement is defined as the offset (i.e., fault throw) that is needed to align one side of the fault with the other side.”]; and
computing fault displacement vectors for the fault from the correlated extracted seismic data along the pluralities of first and second strike traces [See Fig. 4 and Paragraph [0046] – “For the slice 70 in question, the computer-assisted fault interpretation algorithm may next (step 160) refine the fault position within the slice 70 (depicted by curve 162). In addition, the respective displacements 164 may be determined based upon the hanging wall and foot wall determined for this refined fault position within the slice 70.”Paragraph [0050] – “In addition, the cost function (as discussed in greater detail below) represents the degree of uncertainty of fit and of stratigraphic similarity across the fault 74. This can be displayed as a heat map 186 of the normalized matching error on the fault surface, as shown in FIG. 10. Using these or other displayed products of the computer-assisted fault interpretation algorithm, a reviewer can validate the results at step 172. If an error is identified on a slice (i.e., slice 70), the reviewer can cause the algorithm to re-compute the fault by providing a new hypothesis of fault location and displacement (i.e., new or additional user guidance or hints).”].

Regarding Claim 6, Xu discloses comprising computing a fault damage zone for the fault [Paragraph [0050] – “In another validation view shown in FIG. 8, one component of the displacement vectors generated as part of the model fitting process for the fault surface (discussed in greater detail below) may be visualized as a color coded heat map 182. The XYZ components of the displacement vectors may be stored as three heat maps. As shown in FIG. 9, the displacement magnitude in pixels can also be visualized on the fault surface as a heat map 184.”].

Regarding Claim 7, Xu discloses refining the computed fault displacement vector based upon the computed fault damage zone [Paragraph [0050] – “In addition, the cost function (as discussed in greater detail below) represents the degree of uncertainty of fit and of stratigraphic similarity across the fault 74. This can be displayed as a heat map 186 of the normalized matching error on the fault surface, as shown in FIG. 10. Using these or other displayed products of the computer-assisted fault interpretation algorithm, a reviewer can validate the results at step 172. If an error is identified on a slice (i.e., slice 70), the reviewer can cause the algorithm to re-compute the fault by providing a new hypothesis of fault location and displacement (i.e., new or additional user guidance or hints).”].

Claim 8, Xu discloses computing the first and second strike traces comprises computing the first and second strike traces to follow the topography of the computed iso-surface at a first distance from the fault [Paragraph [0034] – “The two sides of the fault are separated by a dead zone 76. The extent of the regions on each side are referred to as swaths.”], wherein computing the iso-surface, computing first and second strike traces, extracting the seismic data, correlating the extracted seismic data and computing the fault displacement vector collectively comprise performing a fault displacement vector calculation operation for the first distance [See Fig. 4 and Paragraph [0046] – “For the slice 70 in question, the computer-assisted fault interpretation algorithm may next (step 160) refine the fault position within the slice 70 (depicted by curve 162). In addition, the respective displacements 164 may be determined based upon the hanging wall and foot wall determined for this refined fault position within the slice 70.”Paragraph [0050] – “In addition, the cost function (as discussed in greater detail below) represents the degree of uncertainty of fit and of stratigraphic similarity across the fault 74. This can be displayed as a heat map 186 of the normalized matching error on the fault surface, as shown in FIG. 10. Using these or other displayed products of the computer-assisted fault interpretation algorithm, a reviewer can validate the results at step 172. If an error is identified on a slice (i.e., slice 70), the reviewer can cause the algorithm to re-compute the fault by providing a new hypothesis of fault location and displacement (i.e., new or additional user guidance or hints).”Paragraph [0050] – “In another validation view shown in FIG. 8, one component of the displacement vectors generated as part of the model fitting process for the fault surface (discussed in greater detail below) may be visualized as a color coded heat map 182. The XYZ components of the displacement vectors may be stored as three heat maps.”], and wherein computing the fault damage zone for the fault comprises performing the fault displacement vector calculation operation at a plurality of distances to identify a distance proximate an edge of the fault damage zone [Paragraph [0034] – “Similarly, an estimate of the matching error 85 may be plotted that conveys a visual representation of the mismatch between the left and right swaths 80, 82. … Fault displacement is defined as the offset (i.e., fault throw) that is needed to align one side of the fault with the other side.”Paragraph [0050] – “In another validation view shown in FIG. 8, one component of the displacement vectors generated as part of the model fitting process for the fault surface (discussed in greater detail below) may be visualized as a color coded heat map 182. The XYZ components of the displacement vectors may be stored as three heat maps. As shown in FIG. 9, the displacement magnitude in pixels can also be visualized on the fault surface as a heat map 184.”].

Regarding Claim 11, Xu discloses causing a graphical depiction of the fault displacement vector or the fault damage zone to be displayed on a computer display [Paragraph [0050] – “In another validation view shown in FIG. 8, one component of the displacement vectors generated as part of the model fitting process for the fault surface (discussed in greater detail below) may be visualized as a color coded heat map 182. The XYZ components of the displacement vectors may be stored as three heat maps. As shown in FIG. 9, the displacement magnitude in pixels can also be visualized on the fault surface as a heat map 184.”].

Regarding Claim 12, Xu discloses extrapolating a channel into the fault damage zone using the computed fault displacement vector [See the dark-colored channel in Fig. 8 and the light-colored channel in Fig. 9.].

Regarding Claim 13, Xu discloses performing a structural restoration, recreating a depospace geometry, or performing a reservoir simulation using the computed fault displacement vector [Paragraph [0055] – “With respect to the aligned swaths component of the model, in one embodiment the model defines a left and right aligned swath 80, 82. These swaths are sections of the image near the fault surface that are resampled using the fault surface and displacement components of the model in such a way that, if the model surface and displacement are accurate, then the left and right swaths 80, 82 align and flatten the seismic image data so that the swaths match. In a sense, this process warps sections of the 2D image, i.e., slice 70, to undo the effect of the fault 74 and locally flatten the seismic layers.”].

Regarding Claim 14, Xu discloses causing a graphical depiction of the extracted seismic data on the respective first and second side of the fault to be displayed on the computer display [Paragraph [0034] – “The top figure in FIG. 3 shows both swaths (i.e., left aligned swath 80 and right aligned swath 82) side by side.”].

Claim 15, Xu discloses causing a graphical depiction of vector maps to be displayed on a computer display as attributes of a fault framework [Paragraph [0050] – “In another validation view shown in FIG. 8, one component of the displacement vectors generated as part of the model fitting process for the fault surface (discussed in greater detail below) may be visualized as a color coded heat map 182. The XYZ components of the displacement vectors may be stored as three heat maps. As shown in FIG. 9, the displacement magnitude in pixels can also be visualized on the fault surface as a heat map 184.”] on one or both of a footwall view or a hangingwall view [Paragraph [0034] – “Turning briefly to FIG. 3, an example of a slice and fault is depicted to illustrate certain aspects of the present concepts and to facilitate discussion of the present approach. In the depicted example, a two-dimensional (2D) slice 70 is depicted that is an inline or crossline slice from a large seismic volume 72. A fault 74 is depicted within the slice 70 which separates two sides (i.e., the hanging wall and the foot wall) of the geological formation. The two sides of the fault are separated by a dead zone 76. The extent of the regions on each side are referred to as swaths.”].

Regarding Claim 16, Xu discloses that the first side is a footwall side and the second side is a hangingwall side [Paragraph [0034] – “Turning briefly to FIG. 3, an example of a slice and fault is depicted to illustrate certain aspects of the present concepts and to facilitate discussion of the present approach. In the depicted example, a two-dimensional (2D) slice 70 is depicted that is an inline or crossline slice from a large seismic volume 72. A fault 74 is depicted within the slice 70 which separates two sides (i.e., the hanging wall and the foot wall) of the geological formation. The two sides of the fault are separated by a dead zone 76. The extent of the regions on each side are referred to as swaths.”].

Regarding Claim 17, Xu discloses that the stratigraphic function is a monotonously varying implicit function defined within the volume of interest [See the 2D slice and corresponding fault of the 3D seismic data of Paragraphs [0031]-[0032] and the discussion of their usage in Paragraph [0037].].

Regarding Claim 18, Xu discloses that the fault is defined in a fault framework, and wherein extracting the seismic data comprises extracting the seismic data from a seismic volume [See the 2D slice and corresponding fault of the 3D seismic data of Paragraphs [0031]-[0032] and the discussion of their usage in Paragraph [0037].].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20150234070 A1)[hereinafter “Xu”] and Gillard et al. (US 20030231548 A1)[hereinafter “Gillard”].
Claim 3, Xu fails to disclose that correlating the extracted seismic data comprises performing a cross-correlation of the extracted seismic data along the first and second strike traces.  However, Gillard discloses the use of cross-correlation to determine throw values [Abstract – “A cross-correlation is calculated between data values corresponding to first and second data locations separated by the data location separation and symmetrically located in the search direction on each side of a target data location. The cross-correlation is calculated throughout the vertical time window for each time shift in the range of time shifts. The time shift corresponding to the maximum calculated cross-correlation is stored in the throw volume.”].  It would have been obvious to perform cross-correlation of the extracted seismic data along the first and second strike traces when determining the fault throw of Xu because Gillard teaches that doing so is advantageous in time shifts in the seismic data.

Regarding Claim 4, Xu discloses computing the fault displacement vector includes determining a magnitude of the fault displacement vector based upon an offset between matching signatures in the extracted seismic data along the first and second strike traces [Paragraph [0046] – “For the slice 70 in question, the computer-assisted fault interpretation algorithm may next (step 160) refine the fault position within the slice 70 (depicted by curve 162). In addition, the respective displacements 164 may be determined based upon the hanging wall and foot wall determined for this refined fault position within the slice 70.”].

Claim 9, Xu fails to disclose that performing the fault displacement vector calculation operation at the plurality of distances comprises, at each of the plurality of distances, determining whether a cross-correlation of the extracted seismic data meets a cross-correlation threshold, and wherein identifying the distance includes identifying the distance based upon determining that the cross-correlation of the extracted seismic data does not meet the cross-correlation threshold.  However, Gillard discloses the use of cross-correlation to determine throw values by taking into account cross-correlation values corresponding to the maximum calculated cross-correlation [Abstract – “A cross-correlation is calculated between data values corresponding to first and second data locations separated by the data location separation and symmetrically located in the search direction on each side of a target data location. The cross-correlation is calculated throughout the vertical time window for each time shift in the range of time shifts. The time shift corresponding to the maximum calculated cross-correlation is stored in the throw volume.”].  It would have been obvious to perform cross-correlation of the extracted seismic data along the first and second strike traces when determining the fault throw of Xu because Gillard teaches that doing so is advantageous in time shifts in the seismic data.  Doing so would read upon the language of using a cross-correlation threshold because only the maximum calculated cross-correlation is used in Gillard.

Response to Arguments
Applicant Argues:

    PNG
    media_image1.png
    166
    784
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejection is hereby withdrawn.

Applicant Argues:

    PNG
    media_image2.png
    507
    768
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    191
    760
    media_image3.png
    Greyscale
…

    PNG
    media_image4.png
    212
    785
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    530
    784
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    485
    782
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    76
    781
    media_image7.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The disagreement revolves around the Examiner’s interpretation of the features of Xu which read upon the recited “strike traces.”  The Examiner’s position is that the strike traces that are disclosed in Xu correspond to the areas and/or extents of the swaths that are depicted in Fig. 3 relative to the fault 74 about the depicted dead zone 76 [Paragraph [0034] – “The two sides of the fault are separated by a dead zone 76. The extent of the regions on each side are referred to as swaths.”].  See the lines showing the areas and/or extents of the swaths about the fault 74, which are “substantially parallel to and offset from the fault”:

    PNG
    media_image8.png
    552
    473
    media_image8.png
    Greyscale

The depiction of the swaths in Fig. 3 at 80 and 82 are secondary, manipulated versions of the corresponding data discussed above.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865